Citation Nr: 1700277	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  07-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus. 

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4. Entitlement to an initial compensable evaluation for calcified granuloma of the lungs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1964 and from June 1964 to January 1971. 

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions dated in April 2006 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, Texas, respectively.  

The Veteran testified before a Decision Review Officer in April 2012.  A transcript of that hearing is associated with the claims file. 

These matters were most recently before the Board in February 2016 when they were remanded for additional adjudication.  


FINDINGS OF FACT

1. Hypertension was not present during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2. A neurological disorder of the upper extremities was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran has bilateral upper extremity peripheral neuropathy is etiologically related to service or a service-connected disability. 

3. A neurological disorder of the lower extremities was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran has bilateral lower extremity peripheral neuropathy that is etiologically related to service or a service-connected disability.

4. The Veteran's calcified granuloma of the lungs disability is not productive of any respiratory symptomatology.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2. The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

3. The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

4. The criteria for an initial compensable rating for the Veteran's service-connected calcified granuloma of the lungs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.96, 4.97, Diagnostic Code 6820 (2016).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met.  See November 2004 and May 2011 VCAA correspondence, the April 2012 RO hearing transcript, and  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service treatment records and post-service treatment records have been obtained.  The file also contains statements and contentions made by the Veteran and his representative.  Although records from the Social Security Administration were requested, the RO was notified that they were unavailable as they were destroyed.  The Veteran has been advised of the same. No outstanding evidence has been identified that has not otherwise been obtained.  

The Veteran was afforded VA examinations in April 2005, September 2007, and August 2015 with an addendum opinion provided in April 2016.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations, when read in conjunction with the addendum opinions, are adequate for adjudication purposes as they are based on a full review of the claims file, including both medical records and lay statements, and an examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, this case was remanded in February 2016.  In compliance with the remand directives, an addendum medical opinion regarding the Veteran's claims was obtained in April 2016.  The Board finds that there has been substantial compliance with the February 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, such as hypertension and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension and neuropathies are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to these matters in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

A. Hypertension

The Veteran's treatment records show an active diagnosis of hypertension.  Further, during the VA examination in September 2015, the examiner noted that the Veteran was diagnosed with hypertension in 1998.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.

The Veteran does not assert that his hypertension began in service, nor do the service treatment records show such onset.  Post-service evidence similarly does not reflect hypertension or symptomatology related to hypertension for many years after service discharge.  Indeed, as noted above, the Veteran was diagnosed with hypertension in 1998, over 25 years after service discharge.  Accordingly, hypertension was not manifest to a compensable level within one year of the Veteran's separation from active duty; service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Moreover, as the symptoms are not documented until many years after service, and the Veteran does not relate his hypertension to service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus, type II.  The Veteran is service-connected for diabetes mellitus, effective from March 2009.  Accordingly, the requirements for Wallin element (2) have been met.  

The Veteran's treatment records show ongoing treatment for hypertension since 1998, including repeated reports of the Veteran declining medication for hypertension management.  In November 2014, the Veteran inquired about starting on blood pressure medication.  He indicated that the doctor had recommended it the last few years but he declined and was now interested in exploring his options.

During an August 2015 VA examination, the examiner noted the Veteran's 1998 diagnosis of hypertension and that the service treatment records do not indicate any evidence of hypertension.  Accordingly, the examiner found that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner further opined that the Veteran's hypertension is less likely than not due to his service-connected diabetes mellitus as it was diagnosed prior to the diabetes. 

In an April 2016 addendum, the examiner reiterated that the Veteran was diagnosed with hypertension long after service discharge.  He added that the evidence reviewed did not suggest a nexus linking hypertension to military service and was less likely than not that the Veteran's hypertension was incurred during military service, aggravated by military service, or related to military service.  The examiner further concluded that the Veteran did not meet the criteria for the diagnosis of diabetes mellitus during the appeal period, as his Hemoglobin A1C ranged from 5.5 to 5.7 from February 2009 to October 2015.  Also, the Veteran's blood glucose levels ranged from 88 to 121 between March 2008 and October 2014 with random levels of 132 in April 2011 and 134 in June 2012, but he noted that the Veteran is not on any medications for diabetes mellitus.  The examiner indicated that the Veteran was diagnosed with hypertension prior to the erroneous diagnosis of diabetes mellitus.  Such further supported the finding that the Veteran's hypertension was not caused by or aggravated by diabetes mellitus.  Quite simply, as a diabetes mellitus diagnosis was not supported by the record, aggravation was not plausible.  

The VA examiner's opinions are highly probative, sufficiently rationalized, and to be based on thorough review of the record.  The examiner incorporates the Veteran's relevant medical history and contentions into well rationalized opinions.  There are no competent medical opinions to the contrary.

Consideration has been given to the Veteran's personal assertions that his hypertension is proximately due to his service-connected Diabetes Mellitus.  To that point, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Importantly, the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, after weighing all the evidence, the Board finds greater probative value in the only pertinent competent clinical evidence of record, the September 2015 and April 2016 VA opinions.  Accordingly, service connection for hypertension is not warranted. 

B. Upper and Lower Extremity Peripheral Neuropathy

The Veteran's treatment records show a diagnosis of peripheral neuropathy in March 2013.  Accordingly, the requirements of Shedden and Wallin element (1) have been met. 

As with his hypertension, the Veteran attributes his upper and lower extremity peripheral neuropathy to his service-connected diabetes.  The Veteran's service treatment records are silent for complaints or treatment for peripheral neuropathy or any symptoms of bilateral upper or lower extremity numbness or tingling.  The Veteran is service-connected for diabetes mellitus, effective from March 2009.  Accordingly, the requirements for Wallin element (2) have been met.   

The Board finds that the Veteran's claim fails on Wallin element (3).  The Veteran's treatment records include a March 2013 note that a nerve conduction study showed acquired demyelinating neuropathy affecting both tibial and right median nerves.  The note further states that the neuropathy is mild and most probably due to diabetes mellitus.  

During the August 2015 VA examination, the examiner performed EMG/nerve conduction studies that revealed left lower extremity denervation pattern suggestive of left L5 radiculopathy and mild right carpal tunnel syndrome.  The examiner stated that the Veteran reported that his symptoms began about 7 to 10 years prior to the presumptive diagnosis of diabetes mellitus (i.e., 1988).  The examiner indicated that the EMG/nerve study findings were inconsistent with upper or lower extremity neuropathy or myopathy on either side.  Current medical literature indicates that diabetes causes a symmetrical sensory polyneuropathy.  The Veteran's neuropathy is not symmetrical, and is therefore inconsistent with diabetes mellitus.  Regarding the March 2013 nerve conduction study, the examiner noted that the study was inadequate and incomplete to suggest diabetic neuropathy as an electromyogram was not done.  He concluded that the Veteran's current upper and lower extremity peripheral neuropathy were less likely than not incurred in or caused by service or due to or the result of his service-connected diabetes mellitus.        

In his April 2016 addendum opinion, the examiner emphasized that the Veteran's service treatment records do not document or indicate bilateral hand and upper extremity numbness and tingling or evidence of bilateral lower extremity peripheral neuropathy.  Such formed the basis for finding it less likely than not that the Veteran's bilateral upper or lower extremity peripheral neuropathy was caused by or incurred during service.  The examiner also opined that the Veteran's claimed peripheral neuropathy was less likely than not caused or aggravated by his service-connected diabetes mellitus.  The rationale was that the September 2015 nerve conduction findings were inconsistent with diabetic neuropathy and that the Veteran does not meet the criteria for the diagnosis of Diabetes Mellitus.  Regarding the March 2013 study, the examiner stated that the study was incomplete because it did not include an electromyogram, the "gold standard" for the diagnosis of diabetic peripheral neuropathy.  Alternatively, the September 2015 examination included a complete 4-extremity electromyelogram and nerve conduction study suggestive of left L5 radiculopathy and mild right carpal tunnel syndrome, versus sciatic neuropathy.  There was no evidence of other lumbosacral radiculopathy, cervical radiculopathy, brachial plexopathy, lumbosacral plexopathy, or other bilateral upper or lower extremity neuropathy and/or myopathy.  The March 2013 statement that the Veteran's mild neuropathy was most probably due to diabetes mellitus was based on speculation due to a presumptive history of diabetes and was not based on a formal diagnosis because it was incomplete without an electromyelogram.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claims.  While the Board has considered the Veteran's contentions that he has neuropathy that is related to his service-connected diabetes mellitus, the diagnosis and comment on etiology of peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, after weighing all the evidence, the Board finds greater probative value in the only pertinent competent clinical evidence of record, the VA opinions.  Accordingly, service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted. 

III. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where a claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran has been assigned a noncompensable rating for calcified granuloma of the lung under 38 C.F.R. § 4.97, Diagnostic Code 6820.  Diagnostic Code 6820 pertains to benign neoplasms of any part of the respiratory system (38 C.F.R. § 4.97), and provides for evaluation using an appropriate respiratory analogy.  As will be further explained, the Veteran does not endorse any symptoms from his calcified granuloma.  

The Veteran submitted a September 2001 treatment report showing that he sought an evaluation of lung disease.  While he indicated he had some mucous production, he denied any problems with cough, hemoptysis, or wheezing.  He stated he was easily able to walk one mile on level ground, but thought he could only walk one flight of stairs without stopping.  On examination, the Veteran's lungs were completely clear to auscultation and percussion without wheezing, egophony, bronchophony, or crackles.  Pulmonary function tests (PFT) demonstrated normal spirometry, normal lung volumes, and normal diffusion capacity.

The Veteran was afforded a VA examination in April 2005, during which he complained of orthopnea and shortness of breath with walking 4 city blocks.  He reported asthma attacks sporadically but stated he does not require physician visits to control the attacks.  The Veteran also stated that he contracts infection easily due his respiratory condition which requires antibiotic treatment about once a year.  He denied any treatment for his respiratory condition.  The PFT results showed FVC and FEV-1 results of 107 and 109 percent, respectively.  The examiner noted that the Veteran does not have any complications secondary to his pulmonary disease. 

In September 2007, the Veteran was afforded an additional VA examination.  He denied treatment or hospitalizations for any respiratory conditions.  The Veteran again noted asthma one or two times a year and said he had a near constant, productive cough and constant wheezing with frequent dyspnea.  X-rays of the chest did not show any abnormalities in the lungs.  Small calcified granulomas in the right upper and left lower lung were shown but there was no evidence of acute pulmonary disease.  PFT results showed FVC of 92 percent and FEV-1 results of 100 percent. 

During the April 2012 RO hearing, the Veteran testified that he did not think his lung condition was getting worse.  He stated that he exercises regularly and that has helped maintain his health.  

The Veteran's treatment records show regular observations of "fair air entry" on examination of his lungs. 

During the VA examination in September 2015, the Veteran denied chest pain, cough, and shortness of breath.  He reported being able to walk 2 blocks or climb one flight of stairs with minimal difficulty.  The Veteran was not on oxygen, steroids, or bronchodilators.  He did not require the use of oral or parenteral corticosteroid medications, inhaled medications, bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner noted March 2013 X-rays showing that the lungs were free of active disease.  There were several small calcified granulomas in both lungs but no mediastinal or hilar abnormality.  Central pulmonary vasculature was normal caliber.  The presence of any active pulmonary disease was not suspected and there was no significant interval change compared to September 2007. 

The examiner indicated that the Veteran does not have any residual conditions or complications due to his benign neoplasm or its treatment.  The results of PFT were noted to accurately reflect the Veteran's current pulmonary function and show that pre-bronchodilator results were normal, with FVC of 95 percent and FEV-1 of 97 percent predicted.  There was no medical indication for bronchodilator therapy.  Spirometry testing was normal, with no evidence of obstruction or restriction.  Lung volumes were normal and diffusion capacity studies were normal.  The examiner again noted that there was no evidence of obstruction or restriction and no evidence of pulmonary hypertension.  There was also no evidence of asbestos related lung disease.  The examiner found that based on clinical examination and pulmonary function tests, the Veteran's current lung function was stable without any significant functional impairment.  

Based on the above, the Board finds that there are no compensable residuals of the Veteran's calcified granuloma of the lungs.  The Veteran's spirometry and PFT were noted to be normal throughout the appeal period and the Veteran regularly denied additional symptoms related to calcified granuloma of the lungs.  The Veteran's complaints of shortness of breath and difficulty exercising have been considered.  However, as discussed, repeated examinations and objective testing have yielded normal results.  The Veteran also receives no active respiratory treatment.  In other words, despite his subjective complaints, his lung disorder has been found to be clinically asymptomatic.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected calcified granuloma of the lungs, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  Indeed, the respective rating criteria specifically contemplate his symptoms, including difficulty breathing.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  Additionally, the Veteran has repeatedly denied hospitalizations related to his calcified granuloma.  Accordingly, referral to the appropriate VA officials for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case, although TDIU has been raised expressly by the Veteran himself, his claim for TDIU was separately adjudicated by the RO in an April 2015 rating decision.  The Veteran did not appeal the denial of that issue.  .

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.

An initial compensable rating for calcified granuloma of the lungs is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


